Citation Nr: 0434380	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  02-10 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel
INTRODUCTION

The veteran had active service from January 1966 to November 
1967.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office in August 2001.  

In November 2001, the RO received the veteran's notice of 
disagreement to the RO's decision regarding the initial 
rating assigned for PTSD.  The RO issued a statement of the 
case in July 2002.  The veteran appealed the issues in his 
substantive appeal (VA-Form 9), which the RO received in July 
2002.  

In August 2002, the RO received the veteran's timely notice 
of disagreement to the RO's decision regarding the denial of 
service connection for bilateral hearing loss.  The RO issued 
a statement of the case in January 2003.  The veteran 
appealed the issues in his substantive appeal (VA-Form 9), 
which the RO received in February 2003.  A hearing on both 
issues was held in June 2004.

In June 2004, the RO received the veteran's claim for 
entitlement to service connection for tinnitus, which has yet 
to be adjudicated.  The Board refers this issue to the RO for 
appropriate action.

FINDINGS OF FACT

1.  All pertinent notification and all indicated evidential 
development have been accomplished.  

2. Bilateral hearing loss was first shown years after 
service, but is found related to in-service recurrent 
acoustic trauma during combat.

3.  The veteran's occupational and social impairment from his 
PTSD at no time during the course of the appeal more nearly 
approximated deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  The schedular criteria for a disability rating greater 
than 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  The file shows that by RO correspondence dated in 
March 2004, after the rating decision on appeal, the veteran 
was informed of the evidence necessary to substantiate his 
claims for service connection for bilateral hearing loss and 
an initial rating in excess of 50 percent for PTSD.  He was 
informed of his and VA's respective obligations in obtaining 
different types of evidence.  Although he was not explicitly 
told to submit all pertinent evidence in his possession, the 
detailed explanations, particularly in the March 2004 
correspondence, served to convey that information.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; Pelegrini v. Principi, 
18 Veteran. App. 112 (2004).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Service medical records were 
obtained, the veteran submitted private medical evidence, and 
VA examinations were conducted.  At his hearing in July 2004, 
he said that VA had all of the medical evidence.  See 
Transcript (T.) page 10.  

After the RO issued the November 2002 supplemental statement 
of the case for PTSD, and the January 2003 statement of the 
case for bilateral hearing loss, the veteran submitted 
additional documents that are duplicative of evidence 
previously considered.  Therefore, subsequent supplemental 
statements of the case were not necessary because no new 
evidence had been submitted.  There has been no other 
potentially relevant evidence identified by the veteran which 
has not been obtained.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Veteran. App. 112 (2004); Quartuccio v. 
Principi, 16 Veteran. App. 183 (2002).  

II.  Bilateral hearing loss

The veteran contends that he has bilateral hearing loss that 
originated as a result of acoustic trauma to which he was 
exposed during combat action in the Republic of Vietnam.  The 
veteran's service records reveal that he served in an 
artillery battery and was awarded the Bronze Star Medal for 
Heroism for his actions during combat with the enemy.  The 
veteran maintains that he was exposed to acoustic trauma 
during combat.

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  For the purposes of applying the 
laws administered by the VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The veteran's service medical records are negative for 
complaints or findings of bilateral hearing loss. 

In October 1967, the veteran was awarded the Bronze Star 
Medal with "V" Device for Heroism.  According to the 
recommendation, the veteran distinguished himself by heroic 
actions while serving as an artillery forward observer 
attached to an infantry unit engaged in an aerial assault 
against an enemy force.    

Subsequent to service, a VA examination was conducted in 
February 2002.  Audiometric testing disclosed bilateral 
hearing loss, within the meaning of 38 C.F.R. § 3.385 (2004):

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
25
40
65
50
45
LEFT
30
80
65
65
60

Speech recognition ability was noted as 96 percent in the 
right ear and 72 percent in the left.  

The veteran has complained of a history of hearing loss since 
service.  At his hearing before the undersigned in June 2004, 
the veteran detailed his wartime experiences with noise 
exposure serving in an artillery battery, and subsequent 
hearing problems.  He essentially maintained that the service 
medical records did not reflect the full extent of his ear 
problems.  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).

The Board is prohibited from making conclusions based on its 
own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Similarly, the veteran, as a layman, is not 
competent to offer an opinion of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The medical 
evidence does not show the presence of hearing loss during 
service.  The post-service evidence, specifically the 
February 2002 VA audiologic report, confirms that the veteran 
has bilateral hearing loss as defined by 38 C.F.R. § 3.385.  

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In this case, the Board finds that in light of the documented 
exposure to acoustic trauma during service while serving with 
an artillery battery, the absence of post-service evidence of 
exposure to acoustic trauma, and current evidence of 
bilateral hearing loss received in this case, the issue of 
service connection for this claim is in relative equipoise.  
The claim is, therefore, granted.  

III.  PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  Accordingly, 
the entire body of evidence is for equal consideration. 
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. App. 
119 (1999).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2004).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 21-30 is indicated when "Behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is appropriate when, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

As noted above, where there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After a review of the evidence, the Board finds that the 
evidence does not show that the PTSD is manifested by, for 
example, obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  These examples are used within the criteria 
of 70 percent evaluation, and are not seen within the veteran 
(based on the Board's review of the evidence). 

According to a July 2001 VA examination report, the veteran 
complained of being uncomfortable around people.  The 
examiner indicated that he had reviewed the claims file 
documenting the veteran's combat service.  The veteran 
described painful and intrusive memories and nightmares of 
his combat experiences.  War movies, helicopters and war 
memorials reminded him of his war experiences.  The veteran 
reported that he was working full time as an accountant for a 
poultry company for the last three years.  He reported that 
he got along at work, although he had recently received a 
reprimand due to irritability.  The veteran was treated with 
anti-depressants and sleep medications.  The psychiatric 
examination revealed that the veteran was alert, oriented, 
and cooperative during the interview.  He appeared to be 
obviously anxious, which caused him to be somewhat pressured 
and over detailed.  His thoughts, however, were not grossly 
disorganized.  There was no evidence of delusions or 
hallucinations.  The veteran's cognitive abilities were 
grossly intact, although he certainly does describe 
difficulty with concentration and focus because of his 
anxiety and intrusive memories.  There was no current 
suicidal ideation.  The examiner diagnosed PTSD with a GAF of 
44 indicating serious symptoms of depression with significant 
impact on his social, occupational, and interpersonal 
functioning.  The veteran was competent for VA pay purposes.  
The examiner encouraged the veteran to consider seeking out 
more formalized psychiatric care.  The Board finds that this 
examination report provides negative evidence against this 
claim as it provides medical evidence suggesting that a 70 
percent evaluation is not warranted. 

During a November 2002 VA examination, the veteran reported 
that he experienced depression, nervousness, nightmares, 
sleep disturbance, intrusive thoughts, excessive anger and 
irritation, guilt feelings, and an inability to relax.  He 
also described survivor guilt and financial worries.  
Examination revealed that the veteran sat through the 
interview without apparent difficulty.  His speech was clear 
with a good ability to express himself.  His affect was very 
nervous and shaky, and his overall mood seemed markedly 
anxious.  His orientation was appropriate and thinking was 
spontaneous, logical, and productive.  His thought 
organization was fair and thought content notable for a 
preoccupation with events that occurred in Vietnam and with 
current life stresses.  His relationships with others seemed 
fair in quality and limited to people at work.  His had low 
self-esteem and he was easily distracted.  His reasoning 
skills indicated the capacity for abstract thinking, with an 
estimated intellectual functioning level in the high average 
range.  His judgment was fair but diminished by his anxiety.  
His insight was also limited.  He reported that he was 
obtaining medication for his emotional problems, but has 
never sought other treatment despite the longstanding nature 
of those problems.  

The veteran continued to have problems with PTSD.  He 
reported trauma during his time in Vietnam of sufficient 
intensity to have triggered the disorder.  He now manifested 
intrusive memories, nightmares, distress when exposed to 
similar events, detachment from others, restricted affect, 
sleep disturbance, anger outbursts, and hypervigilance.  The 
problems were occurring on a daily basis and have been 
chronic in duration.  The current intensity described by the 
examiner was moderate to severe with impaired social 
relationships, occupational functioning, judgment, mood, and 
range of activities.  The veteran seemed stressed by his work 
and financial situation.  He appeared to be in need of 
therapy and would have a fair prognosis with it.  The veteran 
was determined to be competent to manage his own affairs.  
The examiner diagnosed the veteran with PTSD and a GAF of 50.

The Board has considered the VA and non-VA medical treatment 
records that have been submitted.  During his June 2004 
testimony before the undersigned, the veteran maintained that 
a rating in excess of 80 percent was warranted for his PTSD.  
He contended that beginning in 1995 he began to experience 
difficulty at work.  He subsequently lost his job as an 
accountant in the mid-1990s, and now makes about half of what 
he made then.  The veteran indicated that he was currently 
employed.  He also reported that there were no more medical 
records to obtain and that VA had them.  See T. page 10.

In making his calculation regarding the amount of money he 
has lost due to his PTSD (as noted within the veteran's 
substantive appeal and at other times), the Board has noted 
that the veteran failed to consider compensation he was 
receiving for his other service-connected disorder 
(diabetes).

The cumulative evidence shows that the veteran's speech, 
while pressured, was coherent.  While depression and anxiety 
are noted, there is no medical evidence of near continuous 
panic or an inability to function independently, 
appropriately and effectively.  The VA examination report 
findings in July 2001 and November 2002 indicate, for 
example, that he had no delusions.  The results support the 
current rating.  The veteran had difficulty maintaining 
interpersonal relationships; however, he had been able to 
maintain a good relationship with his spouse.  With respect 
to occupational impairment, the record reflects that the 
veteran has maintained employment at this time.  Although VA 
examination revealed a GAF score of 44 in July 2001 and a GAF 
of 50 in November 2002, as well as reported frequent 
nightmares, the veteran has remained employed and married.  

The examination reports, while noting difficulties, also 
indicate a disorder productive of occupational and social 
impairment with reduced reliability and productivity, the 
basis of the 50 percent evaluation.  Compelling evidence in 
support of the determination that the veteran does not 
warrant a 70 percent evaluation for his PTSD is his own 
statements.  For example, he does not report such symptoms as 
suicidal ideation, illogical speech, near continuous panic or 
depression, or neglect of personal appearance.  

In sum, the preponderance of the evidence demonstrates that 
the symptoms and degree of social and industrial impairment 
from the disability do not more nearly approximate the 
criteria for a 70 percent rating than those for a 50 percent 
rating at any time during the pendency period of this appeal.  
Accordingly, the disability warrants a 50 percent rating.

In deciding the veteran's claim, as noted above, the Board 
has considered the Court's determination in Fenderson, 12 
Vet. App. 119 and whether he is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  
Fenderson, 12 Vet. App. at 126.  See also Francisco, 7 Vet. 
App. at 58 (where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern).

The Board does not find evidence that the veteran's PTSD 
should be increased for any other separate period based on 
the facts found during the whole appeal period.  The evidence 
of record from the day the veteran's filed his claim to the 
present supports the conclusion that he is not entitled to 
additional increased compensation during any time within the 
appeal period.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1). However, there is no competent evidence that the 
condition causes "marked" interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.


ORDER

Service connection for bilateral hearing loss is granted.

A disability evaluation in excess of 50 percent for PTSD is 
denied 


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



